Citation Nr: 0817196	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by a positive mycoplasma titer.  

2.  Entitlement to service connection for a disorder 
manifested by fatigue.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a depressive 
disorder.  

5.  Entitlement to service connection for a disorder 
manifested by memory loss.  

6.  Entitlement to service connection for a disorder 
manifested by anxiety.  

7.  Entitlement to service connection for a disorder 
manifested by anger.  

8.  Entitlement to service connection for a disorder 
manifested by loss of balance.  

9.  Entitlement to service connection for a disorder 
manifested by shortness of breath.  

10.  Entitlement to service connection for a headache 
disability.  

11.  Entitlement to service connection for a bilateral lower 
extremity disorder, to include hip arthritis and right ulnar 
sensorimotor mononeuropathy.  

12.  Entitlement to service connection for a bilateral upper 
extremity disorder, to include right ulnar sensorimotor 
nomoneuropathy.  

13.  Entitlement to service connection for a lumbar spine 
disorder.  

14.  Entitlement to service connection for a cervical spine 
disorder.  

15.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1988 to 
August 1994.  He also had Reserve service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The Board notes that, in correspondence received in August 
2003, the appellant's attorney referenced the issue of 
entitlement to special monthly compensation.  This issue is 
referred to the agency of original jurisdiction (AOJ).  

This case has previously come before the Board.  In June 
2006, the matters, except for PTSD and a disorder manifested 
by a positive mycoplasma titer, were remanded to the AOJ for 
additional development.  In November 2007, the appellant 
perfected an appeal of claims of entitlement to service 
connection for PTSD and a disorder manifested by positive 
mycoplasma titer.  The case has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  A disability due to a disease or injury manifested by a 
positive mycoplasma titer is not shown.

3.  The competent evidence does not relate fatigue to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that the appellant does not have 
disability manifest by chronic fatigue related to service.  

4.  PTSD was not manifest in service and is not attributable 
to a verified in-service stressor.  

5.  The competent evidence does not relate memory loss to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that the appellant does not have 
disability manifest by memory loss related to service.  

6.  The competent evidence does not relate anxiety to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that an anxiety disorder was not 
manifest in service and is not attributable to service.  

7.  The competent evidence does not relate disorder 
manifested by anger to undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  The competent evidence establishes that disorder 
manifested by anger was not manifest in service and is not 
attributable to service.  

8.  The competent evidence does not relate depression to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes a diagnosis of depressive disorder and 
there is no competent evidence establishing that a depressive 
disorder was manifest in service or is not attributable to 
service.  

9.  The competent evidence does not relate a disorder 
manifested by loss of balance to undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  The competent evidence establishes that 
the appellant does not have disability manifest by loss of 
balance related to service.  

10.  The competent evidence does not relate a disorder 
manifest by shortness of breath to undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.  A chronic disability due to a disease or 
injury manifested by shortness of breath related to service 
is not shown.  

11.  The competent evidence does not relate headaches to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that the appellant does not have a 
headache disability related to service.  

12.  The competent evidence does not relate a disorder of the 
lower extremities to undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  A disability of the lower extremities was not noted at 
service entrance and the competent evidence establishes that 
a disorder of the lower extremities, to include right leg 
ulnar sensorimotor mononeuropathy, was not manifest in 
service and is not attributable to service, and arthritis in 
the lower extremities was not shown during service or within 
the initial post-service year.

13.  The competent evidence does not relate a disorder of the 
upper extremities to undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  The competent evidence establishes that a disorder of 
the upper extremities, to include right arm ulnar 
sensorimotor mononeuropathy, was not manifest in service and 
is not attributable to service.  

14.  The competent evidence does not relate a low back 
disorder to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  A 
chronic back disability was not manifest in service and is 
not attributable to service, and arthritis was not shown 
during service or within the initial post-service year.  

15.  The competent evidence does not relate a cervical spine 
disorder to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  A 
chronic cervical spine disability was not manifest in service 
and is not attributable to service.  

16.  Service connection has not been established for any 
disorder and a TDIU is not warranted.  


CONCLUSIONS OF LAW

1.  A disability manifested by a positive mycoplasma titer 
was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).

2.  Disability manifested by chronic fatigue was not incurred 
or aggravated in active service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

3.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

4.  A depressive disorder was not incurred or aggravated in 
active service, and symptoms of depression may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

5.  Disability manifested by memory loss was not incurred or 
aggravated in active service, and may not be presumed to be 
due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

6.  Disability manifested by anxiety was not incurred or 
aggravated in active service, and may not be presumed to be 
due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

7.  Disability manifested by anger was not incurred or 
aggravated in active service, and may not be presumed to be 
due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

8.  Disability manifested by loss of balance was not incurred 
or aggravated in active service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).  

9.  A chronic disability manifested by shortness of breath 
was not incurred or aggravated in active service, and 
shortness of breath may not be presumed to be due to 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).  

10.  A headache disability was not incurred or aggravated in 
active service, and headaches may not be presumed to be due 
to undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2007).  

11.  Disability of the lower extremities, to include right 
sensorimotor mononeuropathy, was not incurred or aggravated 
in active service, and may not be presumed to be due to 
undiagnosed illness incurred during Persian Gulf service, and 
arthritis in the lower extremities may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2007).  

12.  Disability of the upper extremities, to include right 
ulnar sensorimotor mononeuropathy, was not incurred or 
aggravated in service, and may not be presumed to be due to 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).  

13.  A chronic lumbar spine disability was not incurred or 
aggravated in active service, and muscle and joint pain in 
the low back may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service, and arthritis 
in lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2007).  

14.  A chronic cervical spine disability was not incurred or 
aggravated incurred or aggravated in active service, and 
muscle and joint pain in the neck may not be presumed to be 
due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2007).

15.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters, dated in January 2004, August 2006, and January 
2007, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
August 2006 notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in June 2007.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§  3.303, 3.304 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

The Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the appellant's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2007).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or 

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

 (1) Fatigue  (2) Signs or symptoms involving skin  (3) 
Headache  (4) Muscle pain  (5) Joint pain  (6) Neurologic 
signs and symptoms  (7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system (upper 
or lower)  (9) Sleep disturbances  (10) Gastrointestinal 
signs or symptoms  (11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that, to the extent that records, 
to include the March 2002 Persian Gulf Registry history and 
the July 2006 VA examination report, note combat experiences 
during service, on VA mental disorders examination in March 
2002, he specifically denied any direct combat experiences 
during service, and an August 2002 rating decision reflects 
the AOJ's determination that the appellant is not a combat 
veteran.  Regardless, there has been no assertion that a 
disorder manifested by a positive mycoplasma titer, a 
disorder of the bilateral upper or lower extremities, a 
disorder manifested by memory loss, anxiety, anger, 
depression, fatigue, headache, loss of balance, or shortness 
of breath, or a lumbar or cervical spine disorder are 
directly related to having engaged in combat with the enemy.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable in regard to these claims, or for 
purposes of an in-service stressor necessary to support the 
claim of entitlement to service connection for PTSD.  

Essentially, the appellant asserts that he has disability 
manifested by symptoms to include muscle and joint pain and 
weakness in areas to include the extremities, back, and neck, 
as well as ulnar sensorimotor mononeuropathy, PTSD, a 
disorder manifested by memory loss, anxiety, anger, 
depression, chronic fatigue, headache, loss of balance, and 
shortness of breath, either directly related to service or 
presumptively related to service in the Persian Gulf as 
manifestations of undiagnosed illness.  The Board notes that 
in an April 2004 substantive appeal, the appellant's attorney 
stated that the appellant was seeking service connection for 
the disorders claimed on appeal under "every theory of 
entitlement."  The Board finds that service connection is 
not warranted under any theory of entitlement.  

The Board notes that a May 2002 rating decision reflects that 
the service department has verified service in the Persian 
Gulf.  While the AOJ has not associated with the claims file 
the "Electronic Report" of verification noted in the rating 
decision, his DD Form 214 reflects that he served in support 
of Desert Shield/Storm and that his decorations and awards 
include a Southwest Asia Service Medal.  Accordingly, for 
purposes of this decision, the Board concludes that the 
appellant meets the definition of "Persian Gulf veteran."  

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  First, the Board notes that 
while a positive mycoplasma titer was noted in the results of 
an August 2001 private laboratory report, there is no 
competent evidence establishing that such has resulted in 
disability.  There is no competent evidence linking any 
disorder manifested by a positive mycoplasma titer to 
service.  

The Board notes that the appellant is competent to report his 
symptoms, to include fatigue, and in that regard, a private 
record, dated in October 1999, reflects the appellant's 
complaints to include that he was sleeping all of the time, 
and in a December 1999 letter, his private physician noted 
complaints of arthalgias, edema of his legs and arms, 
weakness, and severe fatigue since 1998.  While competent to 
report his symptoms, this appellant is not shown to have the 
medical expertise required for a determination in this case.  
More specifically, although he is competent to report that he 
experiences symptoms to include pain, fatigue, and weakness, 
the Board finds that his opinion alone does not provide a 
sufficient basis upon which to make a determination as to 
whether his symptoms result in current disability and/or 
whether such is related to service.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that the February 2002 VA 
chronic fatigue syndrome examiner specifically stated that 
the appellant did not meet the criteria for chronic fatigue 
syndrome.  While an assessment of "Gulf War Syndrome or 
early CHF" was noted by the appellant's private physician, 
to include in October 1999, laboratory testing was noted to 
be normal, and normal on VA fibromyalgia examination in 
February 2002, with no sign of any endocrine disease noted on 
VA Gulf War examination in March 2002.  In a June 2000 VA 
psychological evaluation report, the examiner noted that the 
appellant did not value or view psychological factors 
contributing to his problems and was seeking only medical 
explanations for his symptoms.  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adopt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence of record.  See Owens, Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].

The Board notes that while the private examiner who assessed 
Gulf War syndrome, also noted in a June 2000 record, that the 
appellant was totally disabled to perform any type of work, 
and the appellant stated, in his January 2000 claim, that he 
had not worked since 1999 due to symptoms to include chronic 
fatigue, a June 2001 VA treatment record reflects complaints 
of decreased hand dexterity "at work," and a January 2006 
VA examination report notes that he was a substitute teacher 
in subjects to include high school math, economics, and 
history.  The Board notes that there is no verified 
documentation that he is unable to work due to chronic 
fatigue, or other symptoms.  In fact, the March 2002 VA Gulf 
War examination report specifically notes that the 
appellant's symptoms had no effects on social and 
occupational functioning.  Regardless, the March 2002 VA 
joints examination report notes a generalized fatigue with a 
lack of endurance, not a disability manifested by chronic 
fatigue, and a mild degree of anhedonia noted in a March 2002 
VA mental disorders examination report was attributed to 
decreased energy in association with physical limitations, 
not fatigue.  

In addition, the record, to include the January 2006 VA 
examination report reflects sleep difficulty, and while a 
diagnosis of PTSD was entered in association with the 
appellant's report of nightmares for 13 years, with content 
to include, "combat (fellow soldier who stepped on mine and 
had leg blown off)," there is no verified in-service 
stressor upon which the diagnosis could have been based to 
support a finding of entitlement to service connection for 
PTSD.  The Board notes that, by letter dated in December 
2006, the AOJ specifically requested information as to the 
specifics pertaining to any alleged in-service stressors.  No 
response was forthcoming and the Board notes that the duty to 
assist is not a one-way street.  On VA mental disorders 
examination in March 2002, he specifically denied not only 
having had any direct combat experiences, but also any other 
significantly traumatic experiences from a psychological 
standpoint.  There being no verified in-service stressor upon 
which the diagnosis of PTSD could be based for purposes of 
establishing service connection, the claim of entitlement to 
service connection for PTSD fails.  To the extent that the 
January 2006 VA examiner attributed symptoms of anxiety, 
depression, and memory loss to PTSD, insofar as service 
connection for PTSD has not been established, the opinion in 
that regard does not aid in substantiating his claims for 
those symptoms as manifestations of PTSD.  

Even considering the symptoms as manifestations of a 
psychiatric disorder separate from PTSD, the Board finds that 
service connection is not warranted for a depressive 
disorder, or a disorder manifested by anxiety, memory loss, 
or anger.  Service medical records are negative for relevant 
findings and a September 1991 record specifically notes no 
prior mental health history and that he was stable with a 
normal mental status.  A June 1995 examination report notes 
that psychiatric examination was normal, and he specifically 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, loss of memory, and nervous 
trouble of any sort.  In addition, no organic disorder was 
noted on psychological evaluation in January 2000, and the 
March 2002 Gulf War VA examiner reported no overt psychiatric 
manifestations, noting appropriate behavior, intact 
comprehension, and normal coherence of response and emotional 
reactions.  

The Board notes that on VA chronic fatigue syndrome 
examination in February 2002, the appellant specifically 
denied any anxiety, and on VA fibromyalgia examination in 
February 2002, he denied not only any anxiety, but also 
depression.  The March 2002 neurologic examination report 
notes that the appellant's complaints in regard to memory 
loss were representative of a benign forgetfulness of middle 
age that was further exacerbated by high usage of narcotics, 
and that the complaints and description of loss of balance, 
noted to have had an onset in 1999, were also highly 
consistent with the mental status changes associated with 
narcotic use.  Magnetic resonance imaging (MRI) of the brain 
in February 2000 was noted to be normal.  While there were 
findings in regard to memory, the examiner stated that the 
difficulty was with tasks that required rapid and efficient 
mental operations and the processing of visual stimuli, 
noting that his severe levels of depression and anxiety could 
partly explain his complaints in regard to memory problems, 
and symptoms of anxiety noted on VA mental disorders 
examination in March 2002 were diagnosed in association with 
depressive disorder.  Regardless, the competent evidence 
establishes that neither depressive disorder nor a disorder 
manifested by symptoms of anxiety, memory loss, anger, or 
loss of balance, results in a chronic disability and/or is 
due to in-service disease or injury.  The Board notes that 
while a depressive disorder, not otherwise specified, was 
diagnosed on March 2002 mental disorders examination, 
economic and family stressors were noted, and a somatoform 
disorder could not be ruled out.  There is no competent 
evidence relating a depressive disorder to in-service disease 
or injury.  

In addition, the Board finds that service connection for a 
disorder manifested by shortness of breath is not warranted.  
The Board notes that the March 2002 VA mental disorders 
examination notes the appellant's history of having been 
exposed to oil fires during service in Saudi Arabia.  
Regardless, and while a May 1991 record notes abnormal 
pulmonary function tests (restrictive) with findings on chest 
x-ray examination noted to be consistent with a previous 
granulomatous infection, and increased interstitial markings, 
possibly secondary to pulmonary fibrosis were noted, in a 
March 1993 and an August 1994 dental history (AF Form 696), 
he specifically denied having or having had shortness of 
breath and frequent chest pain.  Significantly, a June 1995 
examination report shows that the lungs and chest were 
normal.  

The Board notes that a private record, dated in October 1999, 
indicates that he denied shortness of breath.  While 
complaints of becoming extremely short of breath on walking 
were noted in November 1999, and findings on chest x-ray 
examination in December 1999 were suggestive of remote 
granulomatous disease with calcified pulmonary granulomata, 
and mild bilateral pleural thickening was noted, there was no 
evidence of an acute cardiopulmonary process.  The Board 
notes that the record, to include the January 2006 VA 
examination report, notes that he smoked one pack of 
cigarettes per day.  A June 2001 VA treatment record notes 
that he denied shortness of breath, and on examination, his 
lungs were clear to auscultation and there were no rales or 
rhonchi.  On VA chronic fatigue syndrome examination in 
February 2002, the chest was noted to be clear to 
auscultation and percussion, there was no tenderness to 
palpation, the excursion and breathing were normal, and there 
was no anatomical abnormality.  In addition, on VA Gulf War 
Syndrome examination in March 2002, no respiratory symptoms 
were specifically noted and x-ray examination of the chest 
was noted to be normal.  At this time, there is no evidence 
of a disease process and no competent evidence that any 
granuloma or pleural thickening results in any impairment 
(disability).  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

The Board further finds that service connection for a 
headache disability is not warranted.  In that regard, the 
Board notes that while a May 1989 service medical record 
notes that he had a head injury, the records are negative for 
complaints or findings of headache.  A June 1995 examination 
report shows that the head was normal, neurologic examination 
was normal, and on the accompanying medical history, he 
denied having or having had frequent or severe headache.  
While a private record, dated in December 1998, reflects an 
assessment of cluster headaches, and a December 1999 VA 
treatment record reflects complaints of temporal area 
occipital headache, no nausea or vomiting or photophone was 
noted.  In addition, on VA neurologic examination in March 
2002, while complaints of bifrontal headaches, with 
incapacitating episodes involving symptoms to include nausea, 
vomiting, photophobia, and phonophobia to loud noises were 
noted, significantly, the examiner entered an assessment of 
tension headaches, and no underlying pathology was 
identified.  In addition, there is no competent evidence 
relating a headache disability to service.  As noted, the 
appellant is competent to report his symptoms.  Whether such 
results in disability related to in-service disease or injury 
requires medical expertise which this appellant is not shown 
to possess.  While the March 2002 VA neurologic examination 
report notes a history of onset in1993 or 1994, such is a 
mere transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Service medical 
records are negative for complaints or findings of headaches, 
MRI of the brain in February 2000 was normal, and there is no 
competent evidence establishing that any current headache 
disability is related to in-service disease or injury.  

In addition, the record reflects complaints of muscle and 
joint pain, and in that regard, on VA joints examination in 
March 2002, the appellant stated that his joint pain started 
spontaneously without injury.  As for the lower extremities, 
the Board finds that whether the claim is considered on the 
basis of incurrence or on the basis of aggravation, the 
result is the same.  Service connection for a disorder of the 
right or left lower extremity is not warranted.  

In regard to the right lower extremity, the Board notes that, 
generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).  In this case, while a November 
1987 DD Form 2246 (prescreening form) notes a history of a 
broken right leg, "just above the ankle," at age 17, no 
physical impairment of the legs was noted.  In addition, 
while the April 1988 service entrance examination report 
notes a history of a fracture to the right leg in 1978, as 
well as cramps in both legs after playing football and 
wrestling eight years earlier, no residual disability of the 
right or left leg was noted or identified and his lower 
extremities were assigned a profile of "1."  Therefore, the 
appellant is entitled to the presumption of soundness at 
service entrance in regard to the right and left lower 
extremity, and the Board finds that there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at service entrance, and thus, the theory of 
aggravation will not be further addressed.  

The Board further finds that that service connection is not 
warranted for a lower extremity disorder based on in-service 
incurrence.  The Board notes that a November 1999 private 
record reflects arthralgias, a June 2000 private record notes 
edema and difficulty walking, and a June 2001 VA treatment 
record reflects an assessment of 'Gulf War syndrome," with 
the examiner noting symptoms of neuralgia of the legs.  
Regardless, the Board finds that the competent evidence 
establishes that the appellant does not have a chronic 
disability of the lower extremities due to in-service disease 
or injury.  

As noted, the appellant is competent to report his symptoms.  
Competence and credibility are to be distinguished, however.  
In this case, the Board has accorded more probative value to 
the objective and reliable medical evidence.  In that regard, 
the Board notes that on March 2002 Gulf War examination, the 
examiner noted that the appellant, "strenuously resisted all 
range of motion testing in the right hip, thus demonstrating 
excellent strength."  In addition, there was no swelling, 
effusion, or tenderness in the joints, no muscle spasm, joint 
laxity, muscle atrophy, or fibrous or bony residuals of 
fracture, and no ankylosis was noted.  On VA chronic fatigue 
syndrome in February 2002, no edema, clubbing, or cyanosis of 
the extremities was noted.  The Board notes that he March 
2002 VA joints examination report notes normal x-ray 
examinations of the ankles and knees.  While the appellant 
may experience pain in the lower extremities, whether such 
results in disability related to service requires medical 
expertise, which this appellant is not shown to possess.  The 
Board notes that on VA joints examination in March 2002, an 
onset of leg pain was noted in 1999, not since service, and 
such is consistent with the contemporaneous service medical 
records, which are negative for findings in regard to chronic 
disability of the lower extremities.  The Board notes that in 
an August 1994 dental record, he indicated that he did not 
have swollen ankles or arthritis.  In addition, while a June 
2000 VA treatment record notes decreased strength of the 
lower extremities secondary to neurological deficits, a VA 
report of electromyography (EMG), dated in April 2000, notes 
no evidence of peripheral neuropathy.  In addition, while 
radiculopathy was identified in the 2000 EMG report, and 
findings pertinent to the right leg were noted to be 
consistent with a right ulnar sensorimotor mononeuropathy 
that had both axonal and demyelinating characteristics, VA 
needle EMG in March 2002 was noted to be normal and there was 
no evidence of radiculopathy or myopathy.  Regardless, any 
radiculopathy has been associated with impairment of the 
lower lumbar/upper sacral paraspinals, and as noted, the 
appellant is not service connected for a lumbar spine 
disorder.  

In addition, the Board notes that no constitutional signs 
consistent with inflammatory arthritis in the lower 
extremities were noted on VA joints examination in March 
2002, and to the extent that a January 2006 VA treatment 
record reflects a diagnosis of hip osteoarthritis, and that 
he was going to have a hip replacement at a private facility 
in March 2006, records dated in July 2006, reflect that a hip 
replacement had not been accomplished.  The July 2006 records 
further note that he presented requesting more Percocet, 
stating that his pain in his hip, leg, and back was so severe 
that he had to take 5-6 Percocet per day.  Records, dated in 
August 2006, note that he failed to appear for his scheduled 
appointment, that he was unreachable by phone, and that a 
urine analysis from a few days earlier was positive for 
cocaine and amphetamines.  Regardless, there is no competent 
evidence relating hip arthritis to service and arthritis was 
not shown during service or within the initial post-service 
year.  

The Board finds the numerous VA examination reports 
establishing no current chronic disability of the lower 
extremities related to service to be the most probative and 
reliable evidence in this case.  The examiners reviewed the 
claims file, provided remarkably detailed reports with 
associated clinical testing results made part of the reports, 
and complete rationales accompanied the opinions provided.  
The March 2002 VA Gulf War examiner specifically stated that 
there was no evidence for pathology of any joint of the 
ankles knees, or hips, and no evidence for a muscle disorder.  
The examiner specifically attributed swelling to an adverse 
drug effect and noted that the swelling had resolved.  

The February 2002 VA fibromyalgia examiner stated that the 
appellant did not meet the criteria for a diagnosis of 
fibromyalgia.  The Board finds that the competent and 
probative evidence, to include the absence of an identified 
chronic lower extremity disability during service, coupled 
with the June 1995 examination report showing that the lower 
extremities were normal, accompanied by a medical history in 
which he specifically denied having or having had cramps in 
legs, lameness, arthritis, or a trick or locked knee, as well 
as normal x-ray examinations of the ankles and knees, as 
noted in the March 2002 VA joints examination report, 
establishes that any disability of either the right or left 
lower extremity, to include of the hip, ankle, or knee, is 
not related to in-service disease or injury, and that 
arthritis was not shown during service or within the initial 
post-service year.  

The evidence in regard to the upper extremities is similar to 
that related to the lower extremities, that is, the evidence 
reflects complaints of muscle and joint pain and weakness, to 
include in the hands, elbows, and shoulder, with a private 
record, dated in 1999, reflecting an assessment of Gulf War 
Syndrome.  Service medical records are negative for relevant 
findings in regard to the upper extremities and on 
examination in June 1995, the upper extremities were normal, 
neurologic examination was normal, and on the accompanying 
medical history, he specifically denied having or having had 
arthritis and bursitis.  

A June 2001 VA treatment record notes no edema, pain or 
atrophy of the extremities.  The February 2002 VA 
fibromyalgia examiner stated that the appellant did not meet 
the criteria for a diagnosis of fibromyalgia, noting that 
private records were negative for a diagnosis of 
fibromyalgia.  While it was noted that other etiologies for 
his complaints were unable to be ruled out because the 
appellant had not had the ordered laboratory testing 
accomplished, the Board notes that a private record, dated in 
December 1999, notes that laboratory testing was normal.  
Likewise, the March 2002 VA Gulf War examiner noted that 
despite encouragement, the laboratory testing remained 
unaccomplished, and added that results of blood work in July 
2001 were normal.  In addition, the report notes that x-ray 
examination of the bilateral shoulders was noted to be 
normal, as was needle EMG, and no evidence for radiculopathy 
or myopathy was noted.  

In regard to the right arm ulnar sensorimotor mononeuropathy, 
the Board notes that EMG in March 2002 noted axonal and 
demyelinating characteristics.  Needle EMG, however, was 
normal and there was no evidence for radiculopathy or 
myopathy.  As noted, the appellant is competent to report his 
symptoms.  He is not, however, shown to possess the medical 
expertise required for a determination in regard to this 
issue.  The Board finds that there is no competent evidence 
relating right arm ulnar sensorimotor mononeuropathy to in-
service disease or injury.  

In regard to the spine, as noted, the appellant is competent 
to report his symptoms, to include pain.  In addition, 
service medical records document a neck strain in May 1989 
with complaints of pain, bilaterally, in the neck and upper 
back area after an aircraft stand fell on his head and 
knocked him onto the ground.  In addition, an August 1989 
record notes an acute intercostal muscle strain, and a May 
1991 record reflects an assessment of muscular strain in the 
neck muscles.  Further, post service findings include 
anterolisthesis of the L5 with bilateral spondylolysis at the 
L5 level, as reflected in the February 2002 fibromyalgia 
examination report, and grade II spondylolisthesis at L5-S1 
with complete destruction of the disc, with an assessment of 
spondylolisthesis of the lumbosacral spine on VA Gulf War 
syndrome examination in March 2002.  In addition, a private 
record, dated in April 1999, reflects an assessment of 
cervical strain.  

A determination as to whether any identified back or neck 
disorder is related to service requires competent evidence.  
In this case, the Board has accorded more probative value to 
the medical opinions establishing that neither a back 
disorder nor a neck disorder is related to service.  In that 
regard, the Board notes that the March 2002 VA Gulf War 
examination report notes no in-service injury to the back.  
While a May 1989 service medical record notes a history of a 
twisting injury eight years earlier, a November 1987 DD Form 
2246 notes no back trouble, there was no notation of a neck 
or back disability at service entrance, and the spine was 
specifically noted to be normal at service entrance.  Thus, 
the presumption of soundness attaches.  

In noting that a history of a lumbosacral sprain from 
wrestling in high school had resolved, the March 2002 
neurological examination report notes an onset of back pain 
after a fall down stairs three years prior to the 2002 
examination.  Significantly, the March 2002 Gulf War syndrome 
examiner specifically concluded that the appellant's back 
disorder was likely secondary to the post-service fall down 
stairs, and not to any occurrence related to service.  The 
Board finds that the VA opinions establishing that a back 
disorder is not related to service to be consistent with the 
contemporaneous records, to include the normal findings at 
service entrance, as well as in June 1995, at which time the 
spine was normal and he specifically denied having or having 
had recurrent back pain.  The competent and probative 
evidence establishes that a lumbar spine disorder is not 
related to service, arthritis of the lumbar spine was not 
shown during service or within the initial post-service year, 
and there is no competent evidence establishing that a 
chronic cervical spine disorder is related to in-service 
disease or injury.  

The Board notes that while service connection may be 
warranted for "medically unexplained chronic multisymptom 
illness," such as muscle and joint pain, neurologic and 
neuropsychological signs or symptoms, in this case, the 
competent and probative evidence establishes that the 
appellant's complaints in this case are not related to in-
service disease or injury, to include undiagnosed illness.  
The Board notes that the appellant has provided an internet 
copy of testimony provided by a physician to the House 
Committee on Veterans' Affairs pertaining to Persian Gulf War 
veterans and undiagnosed illness, as well as an article 
pertaining to PTSD.  While not specific to this appellant, 
and thus, speculative, the Board has considered this evidence 
in its review of the record.  The Board finds, however, that 
the competent evidence establishes that the appellant does 
not have disability due to undiagnosed illness.  Rather, the 
March 2002 Gulf War syndrome examination report specifically 
notes that there were no abnormal physical findings or 
abnormal laboratory results that could not be attributed to a 
known clinical diagnosis.  

The Board notes that to the extent that the appellant has 
lower extremity radiculopathy, such has been attributed to a 
diagnosed lumbar spine disability, and other disorders of 
record, to include depressive disorder, spondylolisthesis, 
and cervical strain, are diagnoses and thus, the special 
provisions of 38 C.F.R. § 3.317 are not applicable to those 
claims.  As noted, swelling has been attributed to an adverse 
drug reaction.  In addition, the Board notes that a June 2000 
VA psychological evaluation report concluded that 
neuropsychological testing was normal, and the March 2002 VA 
examination reports note that personality testing suggested a 
strong focus on somatic concerns.  The examiner added that 
such individuals often directed environmental stress into 
their body and would often develop physical manifestations of 
their distress, concluding that such was the most likely 
etiology for the appellant's numerous ill-defined complaints, 
which were noted to be associated with no pathology and no 
disease.  

In this case, the Board finds that the most competent and 
reliable evidence establishes that the appellant does not 
have objective signs or symptoms of disability manifested by 
symptoms to include chronic fatigue, memory loss, anxiety, 
depression, loss of balance, shortness of breath, headache, 
or muscle or joint pain.  The Board finds that the numerous 
VA opinions establishing that any identified symptoms or 
disorders claimed on appeal are attributable to a known 
clinical diagnosis and not related to service, and supported 
by clinical and objective testing, to be the most probative, 
reliable, and persuasive evidence in this case.  As noted, 
the examiners reviewed the claims file, and provided complete 
rationales for the opinions.  

Lastly, the Board notes that while a May 2007 rating decision 
reflects the appellant is in receipt of pension, service 
connection has not been established for any disability as a 
result of in-service disease or injury obviating the need for 
further reference to entitlement based on a theory of 
secondary service connection.  Likewise, having no service-
connected disability, the claim for a TDIU must fail.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16 (a).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a positive mycoplasma titer is denied.  

Service connection for a disorder manifested by chronic 
fatigue is denied.  

Service connection for PTSD is denied.  

Service connection for a disorder manifested by memory loss 
is denied.  

Service connection for a disorder manifested by anxiety is 
denied.  

Service connection for depressive disorder is denied.  

Service connection for a disorder manifested by anger is 
denied.  

Service connection for a disorder manifested by loss of 
balance is denied.  

Service connection for a disorder manifested by shortness of 
breath is denied.  

Service connection for a headache disability is denied.  

Service connection for a bilateral lower extremity disorder 
is denied.  

Service connection for a bilateral upper extremity disorder 
is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

A total rating for compensation on the basis of individual 
unemployability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


